 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNISONE STRATEGIC IP, INC,                         Case No.: 13-cv-1278-GPC-LL
12                                     Plaintiff,
                                                        ORDER GRANTING MOTION FOR
13   v.                                                 LEAVE TO FILE AN AMENDED
                                                        COMPLAINT
14   LIFE TECHNOLOGIES
     CORPORATION; and DOES 1 through
15                                                      [DKT. No. 120]
     300, inclusive,
16                                   Defendant.
17
18         Plaintiff Unisone Strategic IP, Inc. (“Plaintiff” or “Unisone”) has moved for leave
19   to file a second amended complaint against Defendant Life Technologies Corporation
20   (“Life Tech”). ECF No. 120. On August 2, 2019, Life Tech filed a response in
21   opposition to the motion. ECF No. 121. Subsequently, Unisone filed its reply in support
22   of the motion for leave on August 9, 2019. ECF No. 122. Upon review of the moving
23   papers, the Court finds that good cause exists to permit the filing of a Second Amended
24   Complaint.
25   //
26   //
27
                                                    1
28                                                                              13-cv-1278-GPC-LL
 1      I.      Background
 2           On July 25, 2013, Plaintiff filed its initial Complaint asserting infringement of U.S.
 3   Pat. No. 6,996,538 (“the ‘538 patent”) against Defendant. ECF No. 1. Defendant soon
 4   filed a motion to dismiss the Complaint, ECF No. 10, which the Court granted on
 5   October 22, 2013. ECF No. 19. On November 4, 2013, TraceLink, Inc. (“TraceLink”), a
 6   defendant in a co-pending action before this Court, filed a request for ex parte
 7   reexamination of the ‘538 patent. See 3:13-CV-01743-GPC-LL. Shortly afterwards,
 8   Plaintiff filed a first amended complaint alleging infringement of the same patent. ECF
 9   No. 21. The Court stayed this action on April 2, 2014, pending the reexamination of the
10   patent. ECF No. 35.
11           A reexamination certificate was subsequently issued on November 24, 2014,
12   amending the ‘538 patent and allowing the claims over the asserted prior art. U.S. Ex
13   Parte Reexamination Cert. No. US 6,996,538 C1. Afterwards, on December 5, 2014,
14   Life Tech filed a petition requesting covered business method (CBM) patent review of
15   the ‘538 patent before the United States Patent and Trademark Office Patent Trial and
16   Appeal Board (“USPTO PTAB”). CBM2015-00037. As such, on April 8, 2015, the
17   Court stayed the instant action until the outcome of the CBM review. ECF No. 60.
18           On December 30, 2015, Life Tech filed a second petition requesting CBM patent
19   review of the ‘538 patent before the USPTO PTAB on December 30, 2015. CBM2016-
20   00025. In total, Life Tech sought CBM review of claims 1, 14, 19, 22-28, 32, 34-36, 52,
21   62, 67, 70-76, 81, 83-85, and 96. CBM2015-00037, Paper No. 1; CBM2016-0025, Paper
22   No. 2. None of these challenged claims survived CBM review and were thus declared
23   invalid by the USPTO.
24           Claims 2-13, 15-18, 20, 21, 29-31, 33, 37-51, 52-61, 64-66, 68, 69, 77-80, 82, 86-
25   95 were not challenged. Plaintiff now seeks to bring only these claims against the
26   Defendant in its second amended complaint.
27
                                                    2
28                                                                                 13-cv-1278-GPC-LL
 1      II.      Legal Standard
 2            Rule 15(a) of the Federal Rules of Civil Procedure states that, after the initial
 3   period for amendments as of right, pleadings may only be amended by leave of court,
 4   which “[t]he court shall freely give when justice so requires.” Fed. R. Civ. P. 15(a)(2).
 5   Courts commonly use four factors to determine the propriety of a motion for leave to
 6   amend: bad faith, undue delay, prejudice to the opposing party, and futility of
 7   amendment. Ditto v. McCurdy, 510 F.3d 1070, 1078-79 (9th Cir. 2007); Loehr v.
 8   Ventura Cnty. Cmty. Coll. Dist., 743 F.2d 1310, 1319 (9th Cir. 1984); Howey v. United
 9   States, 481 F.2d 1187, 1190 (9th Cir. 1973). “When weighing these factors . . . all
10   inferences should be made in favor of granting the motion to amend.” Hofstetter v.
11   Chase Home Fin., LLC, 751 F. Supp. 2d 1116, 1122 (N.D. Cal 2010) (citing Griggs v.
12   Pace Am. Grp., Inc., 170 F.3d 877, 880 (9th Cir. 1999)). In accordance with the Federal
13   Rules’ liberal pleading standards, courts typically apply the policy of free amendment
14   with much liberality. DCD Programs, Ltd. V. Leighton, 833 F.2d 183, 186 (9th Cir.
15   1987), citing United States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981).
16      III.     Discussion
17            Plaintiff argues that this Court should grant its motion for leave to file an amended
18   complaint because such motions are granted liberally – and because the Complaint has
19   been amended to assert plausible infringement claims. Defendants counter that Plaintiff’s
20   motion should be denied on the basis of futility. Specifically, Defendants contend that
21   Unisone cannot present a viable argument that its remaining claims on the ‘538 patent are
22   valid. Moreover, Defendants proffer that Unisone’s claims are collaterally estopped
23   following the ex parte reexamination of the patent. As such, Life Tech submits that
24   Unisone cannot present a non-frivolous infringement position that would survive a
25   motion to dismiss and should not be allowed to file a second amended complaint. The
26   Court will address these arguments in turn.
27
                                                      3
28                                                                                   13-cv-1278-GPC-LL
 1                a. Futility Under Rule 15
 2         While Courts can freely grant leave to amend under Rule 15, the Court may also
 3   deny leave for futility on a discretionary basis when a proposed amendment lacks a
 4   cognizable legal basis. See Shermoen v. United States, 982 F.2d 1312, 1319 (9th Cir.
 5   1992). Amendments can be considered futile when “no set of facts can be proved under
 6   the amendment to the pleadings that would constitute a valid and sufficient claim or
 7   defense.” Missouri ex rel. Koster v. Harris, 849 F.3d 646, 656 (9th Cir. 2017) (internal
 8   quotation omitted). Examples of futile amendments include those that are “duplicative of
 9   existing claims” or “patently frivolous.” Murray v. Schriro, 745 F.3d 984, 1015 (9th Cir.
10   2014) (alteration omitted).
11         Denial of leave to amend for futility is rare since Courts typically defer
12   consideration on the merits until after an amended pleading has been filed. See, e.g.,
13   Green Valley Corp. v. Caldo Oil Co., No. 09-CV-04028-LHK, 2011 WL 1465883, at *6
14   (N.D. Cal. Apr. 18, 2011) (pointing that there is a “general preference against denying a
15   motion for leave to amend based on futility); Allen v. Bayshore Mall, 12-cv-02368-JST,
16   2013 WL 6441504, at *5 (N.D. Cal. Dec. 9, 2013) (“The merits or facts of a controversy
17   are not properly decided in a motion for leave to amend and should instead be attacked by
18   a motion to dismiss for failure to state a claim or for summary judgment.”). Courts have
19   liberally construed the standard for leave to amend on the basis that parties’ arguments
20   are better developed through a motion to dismiss. And when the parties’ arguments are
21   more completely formed, Courts are better able to rule on the sufficiency of the
22   allegations presented.
23                1. Validity of the Remaining ‘538 Claims
24         Defendants suggest that Plaintiff’s remaining claims from the ‘538 patent asserted
25   in the SAC fail because they lack patentable subject matter. According to Defendants,
26   these claims are invalid for the same reasons that the claims evaluated during the CBM
27
                                                  4
28                                                                                13-cv-1278-GPC-LL
 1   proceedings were found unpatentable by PTAB. Each of the claims brought before
 2   PTAB were found to stem from the same abstract idea of “inventory management based
 3   on collected data and customer information.” ECF No. 121-2 at 24. In addition, PTAB
 4   found that nothing could transform the claims brought before CBM into a patentable
 5   application of the abstract idea or invention. As a result, Defendants aver that none of the
 6   remaining dependent claims in the ‘538 Patent could possibly transform the otherwise
 7   unpatentable steps of the independent claims into a patentable invention. To bolster their
 8   argument, Defendants note that the additions on the remaining claim each relate “only to
 9   elements used to implement the abstract idea of collecting storing, and analyzing
10   information,” and cover only well-known or conventional ideas activities that use general
11   computer components. ECF No. 121 at 8.
12         Unisone responds that Life Tech has not offered any evidence or expert testimony
13   that the remaining claims fail. Specifically, Unisone points out that Life Tech has not
14   conducted an analysis of the asserted claims under the two-step test articulated in Alice
15   Corp. v. CLS Bank, Int’l, 573 U.S. 208 (2014) and instead only relies on the two final
16   CBM decisions. Since the CBM decisions cover different claims that the ones now at
17   issue, Unisone argues that it is plausible that the remaining claims, which include
18   additional specifications and limitations, are valid under Alice. And moreover, Unisone
19   submits that the patentability is a uniquely individualized and factual inquiry and cannot
20   be dismissed in wholesale fashion without additional analysis of the claims. The
21   existence of these question of fact with respect to the asserted claims, according to
22   Unisone, must preclude a determination of invalidity at this early stage of litigation.
23         In addition, Unisone argues that there is a meaningful difference between the
24   remaining claims and the dismissed parent claims. As an example, Unisone points to
25   claims 11, 30, and 48, which require an RFID tag. Life Tech contends that since the
26   largely similar parent claims were deemed invalid, the addition of an RFID tag alone in
27
                                                   5
28                                                                                13-cv-1278-GPC-LL
 1   the remaining claims cannot render them patentable. However, Unisone counters that
 2   Life Tech’s argument is devoid of evidentiary and factual support for the “foundational
 3   fact that such an electronic portal device for reading RFID tags [. . .] was well-
 4   understood, routine, and convention as of March 7, 2000, when the ‘538 Patent
 5   application was filed.” ECF No. 122 at 5. (Emphasis in original). Unisone also points to
 6   expert declarations in the proposed Second Amended Complaint which state that the
 7   RFID tag – and other additional elements not included on the foreclosed parent claims –
 8   central to the remaining claims were not well-understood, routine, or conventional at the
 9   time of filing. As such, Unisone asserts that these factual differences on the remaining
10   claims must lend themselves to a full analysis and at minimum, they should be allowed to
11   file their amended complaint.
12         The Court agrees. Although the parent claims on the ‘538 patent were
13   unquestionably deemed invalid through the CBM review process, there is no evidence
14   that the derivative claims, which contain additional elements, would also be undoubtedly
15   unpatentable by association. Moreover, the Court finds that additional analysis of the
16   validity of the remaining claims requires an in-depth examination of the merits of
17   Plaintiff’s claims. This type of inquiry is more appropriately conducted in the context of
18   a motion to dismiss or a later motion for summary judgment. And in looking to
19   Plaintiff’s proffered questions of fact, the Court finds that Unisone has provided support
20   for its assertions to at least survive the low threshold for filing an amended complaint.
21                2. Collateral Estoppel
22         Next, Life Tech asserts that Unisone’s remaining claims are collaterally estopped
23   because the ex parte reexamination of the patent and the CBM review found the parent
24   claims on the ‘538 patent to be invalid. Specifically, Life Tech argues that the
25   differences between the remaining claims and the claims adjudicated in the CBM
26   proceedings do not materially alter the question of validity. Since a final PTAB
27
                                                   6
28                                                                                 13-cv-1278-GPC-LL
 1   judgment on the invalidity of a patent claim has an issue-preclusive effect on any pending
 2   actions that involve that patent, Life Tech submits that Plaintiff’s remaining claims must
 3   be precluded. See XY, LLC v. Trans Ova Genetics, L.C., 890 F.3d 1282, 1294 (Fed. Cir.
 4   2018); see also Fresenius USA, Inc. v. Baxter Int’l, Inc., 721 F.3d 1330, 1344 (Fed. Cir.
 5   2013). Moreover, Life Tech points to Federal Circuit precedent which suggests that
 6   collateral estoppel is not limited to “patent claims that are identical;” rather, “it is the
 7   identity of the issues that were litigated that determines whether collateral estoppel
 8   should apply.” Ohio Williw Wood Co. v. Alps S., LLC, 735 F.3d 1333, 1342 (Fed. Cir.
 9   2013) (emphasis in original). If the differences between the unadjudicated patent claims
10   and adjudicated patent claims “do not materially alter the question of invalidity, collateral
11   estoppel applies.” Id.
12         In response, Plaintiff counters the remaining claims are materially different from
13   the parent claims that were invalidated by CBM review. To support this argument,
14   Plaintiff points to the differences that it offered in support its contention that invalidity of
15   the remaining patents is not a foregone conclusion. Although the claims stem from the
16   same ‘538 patent, Plaintiff argues that the asserted issues are not identical with those
17   raised in the CBM proceedings. As such, Plaintiff proffers that the remaining claims
18   have undeniably not been litigated or decided and also that the CBM patentability
19   determinations were not dependent on the structures identified in the remaining claims.
20         Once again, the Court finds that there is at least a question that the claims are not
21   collaterally estopped. As such, Plaintiff’s claims are sufficient to at least support the
22   filing of a Second Amended Complaint. A party asserting issue preclusion must
23   demonstrate: (1) the issue at stake was identical in both proceedings; (2) the issue was
24   actually litigated and decided in the prior proceedings; (3) there was a full and fair
25   opportunity to litigate the issue; and (4) the issue was necessary to decide the merits.
26   Howard v. City of Coos Bay, 871 F.3d 1032, 1041 (9th Cir. 2017), citing Oyeniran v.
27
                                                     7
28                                                                                    13-cv-1278-GPC-LL
 1   Hodler, 672 F.3d 800, 806 (9th Cir. 2012) (internal quotations omitted). Courts have
 2   certainly found that petitioners are estopped from asserting the same claims in a
 3   subsequent infringement action that were found to be invalid from through a CBM
 4   review. However, courts have also declined to apply estoppel against claims that were
 5   not subject to a final written decision. See Princeton Digital Image Corp. v. Konami
 6   Digital Entm’t Inc., 2017 WL 1196642, at *2 (D. Del. Mar. 30, 2017); Synopsys, Inc. v.
 7   Mentor Graphics Corp., 814 F.3d 1309, 1316 (Fed. Cir. 2016) (finding that “the validity
 8   of claims for which the Board did not institute inter partes review can still be litigated in
 9   district court”). Life Tech chose to challenge some – but not all – claims through PTAB
10   reviews. Since Unisone has articulated a reasonable basis to suggest that the
11   unchallenged claims materially differ from the invalid claims, the Court will permit
12   Plaintiff to at least file a second amended complaint.
13                 3. Infringement
14          Defendants also argue that the accused system cannot possibly infringe any claim
15   of the ‘538 Patent. Absent claim construction, discovery, and additional briefing – and
16   for the reasons articulated above, the Court finds that determinations of infringement are
17   inappropriate at this stage of litigation.
18                 b. Motion for Summary Judgment
19          In the alternative, Defendants argue that the Court should defer ruling on
20   Unisone’s motion to amend and immediately set a briefing schedule for summary
21   judgment should additional briefing be required. However, questions of patentability and
22   infringement necessarily require claim constructions and fact discovery. As such, the
23   Court finds that setting a summary judgment schedule is inappropriate and premature at
24   this stage.
25   //
26   //
27
                                                   8
28                                                                                 13-cv-1278-GPC-LL
 1      IV.     Conclusion
 2         For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s Motion for
 3   Leave to File Second Amended Complaint, ECF No. 120, is GRANTED. Acccordingly,
 4   Plaintiff must file a second amended complaint in the above-entitled action within 20
 5   days from the date of entry of this order. The hearing set for August 30, 2019 shall be
 6   vacated.
 7         IT IS SO ORDERED.
 8   Dated: August 23, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                 9
28                                                                              13-cv-1278-GPC-LL
